DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/24/2021 regarding claims 1, 6, 15 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  




“Applicant respectfully disagrees and objects to the inaccurate characterization of dependent claim 5. The two distinctly recited elements of "autonomously controlling the orientation of the autonomous vehicle" recited by dependent claim 5 are not contradictive.”
	
Examiner respectfully disagrees, claim 1 states “processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion; and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data.”  Then claim 5 contradicts claim 1 by stating “autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object.”  It is not clear how the vehicle is controlled independent of the object in claim 5, but claim 1 states the vehicle is controlled based on the second image corresponding to the object.



“The December 24, 2020 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of O'Connor and Piekniewski as teaching "processing the first image to obtain first object tracking data identifying a portion of the first image based on a characteristic of a color of the portion of the first image, wherein the portion of the first image corresponds to an object captured by the first image, and wherein the first image includes at least one other portion," as recited by independent claim 1. The December 24, 2020 non-final Office Action indicates that O'Connor "discusses object color and shape" in paragraphs [0129] and [0185]. However, O'Connor does not appear to support this conclusion.2 Furthermore, even assuming, for the sake of argument, that O'Connor "discusses object color and shape", this is not a sufficient basis to support the rejection. To establish the rejection, the Office must establish that the combination teaches the full element, not merely discusses an aspect of the claimed element in the abstract.”

The applicant has failed to produce evidence in the prior art that precludes the combination of O'Connor and Piekniewski from carrying out the steps in claim 1. O’Connor does teach capturing a sequence of images and/or image frame may be received from a CCD camera to detect an objects (see para. 0058).  The image data captured contain object feature pixel regions and their respective color (see para. 0127, 0129, 0185).


“The December 24, 2020 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of O'Connor and Piekniewski as teaching "autonomously controlling an orientation of the autonomous vehicle based on the first object tracking data," as recited by independent claim 1. O'Connor indicates that "[the] convolutional network apparatus 540 may operate a convolutional neural network configured to detect (recognize) one or more objects and/or object features in sensory input 542. The network may be configured to learn to determine (predict) control output 558 (e.g., control commands configured to cause a robotic device to execute an action) based on the received images 542." ([0143]). However, this does not provide a sufficient basis for rejecting the claim, at least because the cited portion of O'Connor only indicates that the determined control is "based on the received images 542."”


The applicant has failed to produce evidence in the prior art that precludes the combination of O'Connor and Piekniewski from carrying out the steps in claim 1. O’Connor does teach performing control commands configured to cause a robotic device to execute an action based on the received images containing object shape and location data (see para. 0065, 0143-0144).  The robot control actions may comprise one or more of robot state modifications, such as robotic car orientation, speed changes, manipulator joint position, orientation, zoom, or focus parameters of a camera (see para. 0177).



“The December 24, 2020 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of O'Connor and Piekniewski as teaching "obtaining a second image, the second image subsequent to the first image in the video," as recited by independent claim 1. Piekniewski indicates that "[saliency] may be determined based on a difference (also referred to motion saliency) between consecutive images in the sequence." (CJ{ [0090]). Accordingly, it appears as though the rejection is based on a conclusion that the 'consecutive images' described in Piekniewski would be interpreted as including the claimed "second image." However, assuming, for the sake of argument, that a person having ordinary skill in the art would recognize that the 'consecutive images' described in Piekniewski would be interpreted as including the claimed "second image," this is insufficient to satisfy the requirement that the claimed element is disclose as recited in the claims.”

The applicant has failed to produce evidence in the prior art that precludes the combination of O'Connor and Piekniewski from carrying out the steps in claim 1. Piekniewski does teach capturing a sequence of images that includes a first image and subsequent second image (see para. 0090).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 5 language is contradictive, the claim initially states that the autonomous vehicle is controlled based on the distance to the object, and then states that the autonomous vehicle is controlled independent of the object.  Claim 1 states “processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion; and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data.”  Then claim 5 contradicts claim 1 by stating “autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object.”  It is not clear how the vehicle is controlled independent of the object in claim 5, but claim 1 states the vehicle is controlled based on the second image corresponding to the object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connor et al. (US 2015/0306761) in view of Piekniewski et al. (US 2016/0086050).

Regarding claim 1, O’Connor discloses a non-transitory computer-readable storage medium, comprising processor-executable instructions for controlling, in response to the instructions, an autonomous vehicle to traverse a portion of an operational environment of the autonomous vehicle based on object tracking by: 
obtaining a first image of a video captured by an imaging device of the autonomous vehicle (see para. 0058, 0209, where O’Connor discusses capturing image frames of a video); 
processing the first image to obtain first object tracking data identifying a portion of the first image based on a characteristic of a color of the portion of the first image, wherein the portion of the (see para. 0058, where O’Connor discusses capturing a sequence of images and/or image frame may be received from a CCD camera to detect an objects.  see para. 0127, 0129, 0185, where O’Connor discusses the image data captured contain object feature pixel regions and their respective color);
autonomously controlling an orientation of the autonomous vehicle based on the first object tracking data (see para. 0065, 0143-0144, where O’Connor discusses performing control commands configured to cause a robotic device to execute an action based on the received images containing object shape and location data; see para. 0177, where O’Connor discusses the robot control actions may comprise one or more of robot state modifications, such as robotic car orientation, speed changes, manipulator joint position, orientation, zoom, or focus parameters of a camera).
Piekniewski teaches obtaining a second image, the second image subsequent to the first image in the video (see para. 0090, where Piekniewski discusses capturing a sequence of images);
processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion (see para. 0090, where Piekniewski discusses capturing a sequence of images and detecting objects in each image; see para. 0093, where Piekniewski discusses using pixel colors for determining salient objects to be tracked); and 
autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data (see para. 0030, 0066, 0200, where Piekniewski discusses adjusting the trajectory of the robot based on the detected objects in the images).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify O’Connor in this manner in order to improve controlling an autonomous vehicle by adjusting the navigation of the vehicle based on detected objects across multiple images that are potential obstacles or destinations.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of O’Connor, while the teaching of Piekniewski continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of recognizing objects in a series of images to properly identify potential obstacles that the autonomous vehicle will need to avoid.  The O’Connor and Piekniewski systems perform autonomous vehicle control, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Piekniewski teaches wherein processing the first image includes processing the image based on pixel intensity for at least two pixels of the first image (see para. 0017, where Piekniewski discusses pixel saliency based on pixel values).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor with Piekniewski to 

Regarding claim 3, Piekniewski teaches wherein processing the first image includes: obtaining data identifying a region within the first image; and obtaining the first object tracking data based on the region (see para. 0017, where Piekniewski discusses tracking salient regions in images). 
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor with Piekniewski to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Regarding claim 4, Piekniewski teaches wherein: the characteristic includes a first shape formed by the object in the first image (see para. 0093, 0103, where Piekniewski discusses tracking objects based on the shape of the object);
autonomously controlling the orientation of the autonomous vehicle based on the first object tracking data includes autonomously controlling the orientation of the autonomous vehicle in response to identifying the first shape; the characteristic includes a second shape formed by the object in the second image (see para. 0093, 0103, where Piekniewski discusses tracking objects based on the shape of the object); and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the orientation of the autonomous vehicle in response to identifying the second shape (see para. 0093, 0103, where Piekniewski discusses tracking objects based on the shape of the object).


Claim 6 is rejected as applied to claim 1 as pertaining to a corresponding method.

Regarding claim 7, Piekniewski teaches wherein: obtaining the image includes obtaining the image by an image processor from an imaging device of the autonomous vehicle via a computing communication link (see para. 0169, where Piekniewski discusses communicating via a remote link).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor with Piekniewski to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Claim 8 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.

Regarding claim 11, O’Connor teaches wherein the region is rectangular (see figure 3A, para. 0065, 0125, where O’Connor discusses a region that is rectangular).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding method.

Regarding claim 13, O’Connor teaches wherein autonomously controlling the orientation of the autonomous vehicle includes autonomously controlling the orientation of the autonomous vehicle in response to identifying the shape (see figure 3A, para. 0065, where O’Connor discusses detecting a shape that is an obstacle and controlling the direction of the robot based on the detected object).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor with Piekniewski to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Regarding claim 14, Piekniewski teaches wherein: the image is a first image of a video captured by the imaging device, the method further comprising: obtaining a second image, the second image subsequent to the first image in the video (see para. 0090, where Piekniewski discusses capturing a sequence of images and detecting objects in each image);
processing the second image to obtain second object tracking data identifying a portion of the second image based on the characteristic of the color of the portion of the second image, wherein the portion of the second image corresponds to the object captured by the second image, and wherein the second image includes at least one other portion (see para. 0090, where Piekniewski discusses capturing a sequence of images and detecting objects in each image; see para. 0093, where Piekniewski discusses using pixel colors for determining salient objects to be tracked); and 
autonomously controlling the orientation of the autonomous vehicle relative to the object based on the second object tracking data (see para. 0030, 0066, 0200, where Piekniewski discusses adjusting the trajectory of the robot based on the detected objects in the images).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor with Piekniewski to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding system.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 3 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 14 as pertaining to a corresponding system.
Claim 20 is rejected as applied to claim 13 as pertaining to a corresponding system.


s 5, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connor et al. (US 2015/0306761) in view of Piekniewski et al. (US 2016/0086050) in view of Dolgov et al. (US 2014/0330479).

Regarding claim 5, O'Connor and Piekniewski do not expressly disclose wherein: autonomously controlling the orientation of the autonomous vehicle based on the first object tracking data includes autonomously controlling a distance of the autonomous vehicle from the object; and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object.
However, Dolgov teaches wherein: autonomously controlling the orientation of the autonomous vehicle based on the first object tracking data includes autonomously controlling a distance of the autonomous vehicle from the object (see para. 0101-0102, 0105, where Dolgov discusses calculating the distance to the object and controlling the speed of the autonomous robot to maintain a distance to the object); and autonomously controlling the orientation of the autonomous vehicle based on the second object tracking data includes autonomously controlling the autonomous vehicle independent of the object (see para. 0101-0102, 0105, where Dolgov discusses controlling the vehicle).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of O’Connor and Piekniewski with Dolgov to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to control autonomous vehicle.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify O’Connor and Piekniewski in this manner in order to improve controlling an autonomous vehicle by adjusting the navigation of the vehicle based on detected objects and distance to the objects to avoid a potential obstacle.  Furthermore, the prior art collectively includes 

Claim 9 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 5 as pertaining to a corresponding system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663